Citation Nr: 0635539	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  04-12 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to July 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska, which, in part, denied the 
veteran's claim for service connection for an eye disability.  
The veteran perfected an appeal of this decision.

The veteran testified before the Board at a personal hearing, 
held by means of video teleconferencing, in December 2004.  
The transcript of the hearing is associated with the 
veteran's claims folder.

The case was previously before the Board in May 2005 at which 
time the claim of entitlement to service connection for an 
eye disorder was denied.  The veteran appealed the Board's 
May 2005 decision to the United States Court of Appeals for 
Veterans Claims (CAVC).

In July 2006, a Joint Motion (joint motion) for an Order 
Vacating and Remanding the Board's Decision and Incorporating 
the Terms of This Motion, was issued.  Essentially, the 
parties agreed that a remand was required in order to satisfy 
the duty to assist, as will be further explained herein.  

Based on the Joint Motion, the CAVC vacated the Board's May 
2005 decision denying entitlement to service connection for 
an eye disability.  In a July 2006 Order, the appeal of this 
issue was remanded to the Board for readjudication in 
accordance with the motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

As discussed in the July 2006 joint motion, the parties 
agreed that the Board's May 2005 decision should be vacated 
and remanded for two reasons.  First, it was noted that the 
Board failed to provide the appellant with a medical 
examination as required under the duty to assist, pursuant to 
38 U.S.C.§ 5103A(d).  Second, it was also observed that the 
Board failed to provide adequate reasons and bases for its 
decision to deny service connection for an eye disability.  

Specifically, the joint motion noted that under 38 U.S.C. 
§ 5103A(d) a remand was appropriate to ensure that the 
appellant be provided with a thorough and contemporaneous 
medical examination regarding his eye disability and for the 
examiner to express an opinion as to whether it is at least 
as likely as not that any eye disability is related to the 
veteran's period of service.  It was pointed out in the joint 
motion that the record contained: (1) competent evidence that 
the claimant has a current eye disability; (2) testimonial 
evidence that an injury occurred in service; and (3) some 
indication that the appellant's currently diagnosed eye 
disability may be associated with an injury in service.  The 
parties agreed that the Board erred in failing to obtain an 
opinion pursuant to its duty to assist under 
38 U.S.C.§ 5103A(d)(2)(C), and accordingly an examination and 
opinion will be requested pursuant to this remand.  

The joint motion also indicated that the Board failed to 
comply with 38 U.S.C. § 5103(A)(d)(2), which requires the 
Board to consider evidence, including statements of the 
claimant about his disability symptoms, when deciding whether 
a medical examination (with a medical etiology opinion) is 
necessary.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005).  The parties to the joint motion commented that this 
was especially troublesome in this case, since the Board had 
determined (in the May 2005 decision) that the veteran's 
report of an in-service eye disability was credible.  

For the aforementioned reasons, the Board concludes that this 
case must be remanded to the RO in accordance with the 
matters addressed in the joint motion.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to VBA AMC.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO is requested to make 
arrangements for a VA examination of the 
eyes.  A complete history of the claimed 
eye disorder should be obtained from the 
veteran.

a.  All indicated tests and studies 
should be conducted and all clinical 
findings reported in detail.  All 
currently manifested eye disorders should 
be diagnosed.

b.  The examiner is requested to provide 
an opinion concerning the etiology of any 
eye disorder found to be present, to 
include whether it is at least as likely 
as not (i.e., to at least a 50-50 degree 
of probability) that any such disorder is 
causally related to the veteran's 
military service from July 1954 to July 
1957, including the veteran's report of 
an eye injury in service occurring in 
approximately March 1957, or whether such 
an etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).

c.  A rationale should be provided for 
all opinions expressed.  The veteran's 
claims file should be made available to 
the examiner prior to examination, and 
the examination report should reflect 
whether the examiner reviewed the 
veteran's claims file, (it appears that 
unfortunately the veteran's service 
medical records are unavailable in this 
case.).

d.  NOTE: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  

3.  The veteran must be properly informed 
of his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

4.  Thereafter, VBA AMC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).

5.  In addition, VBA AMC must review the 
claims file to ensure that any 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.S. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

6.  After undertaking any further 
development deemed essential in addition 
to that specified above, VBA AMC should 
readjudicate the claim of entitlement to 
service connection for an eye disability.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until the VBA AMC 
notifies him.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



